Citation Nr: 1616582	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active service from August 1948 to June 1952 with the United States Army and from December 1952 to February 1960 with the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) from rating decision(s) of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

Most recently, in December 2015, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.             § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The most probative evidence of record demonstrates that the episode of major depressive disorder with which the Veteran was diagnosed in April 2009, during the current appellate period, is not attributable to service.


CONCLUSION OF LAW

The requirements for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Proper notice must inform, prior to the initial adjudication, the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice should also discuss:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability; and explain how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper assistance includes assisting the claimant in the procurement of service and VA treatment records and pertinent private treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board concludes that VA's duties to notify and assist the Veteran have been satisfied, and no party has asserted otherwise.  A September 2009 letter, sent to the Veteran prior to the initial adjudication of his claim, addressed all the elements discussed above.  The Veteran's available service treatment records and available VA treatment records have been associated with the claims file.  The Veteran has at no time referenced other available outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this regard, some of the Veteran's service records are unavailable due to fire-related loss.  The Agency of Original Jurisdiction (AOJ) was made aware by the National Personnel Records Center (NPRC) of such loss in December 2006, and the Veteran was informed of the same in a March 2007 rating decision.  VA has a heightened duty to assist the Veteran where his service records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, however, the Veteran attributes his acquired psychiatric disorder to an incident in service wherein he was attacked with brass knuckles.  Record of such attack, and treatment for the same, is indeed recorded in the available service treatment records.  

Also, the Board, in its December 2015 remand, directed the AOJ to obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Centers (VAMCs) in Gainesville and Jacksonville, Florida, dated from 1982 to 2001 and from December 2014 to the present.  In a January 2016 Report of Contact, the AOJ reported that an employee of the Gainesville, Florida VAMC indicated that the VAMCs in Gainesville and Jacksonville, Florida, had merged and that all records responsive to the AOJ's request had been provided and another request would prove futile. 

The Veteran was afforded a VA examination in January 2015, during which no psychiatric diagnosis was rendered and the examiner did not provide an opinion as to the etiology of the episode of major depressive disorder diagnosed in April 2009, during the current appellate period.  The examiner, in a December 2015 opinion, however, provided such an etiological opinion; and the opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim. 

Additionally, the Board finds there has been substantial compliance with its December 2015 remand directives.  38 C.F.R. § 3.655 (2015); Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted above, the record indicates that the AOJ obtained and associated with the claims file VA treatment records responsive to the Board's December 2015 remand directive and recorded a response from the VAMC that additional requests would prove futile.  The Veteran was informed of the same in the February 2016 Supplemental Statement of the Case (SSOC). The AOJ obtained a sufficient VA etiological opinion in December 2015. 



Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability, even if it resolves, at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1133 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, the only acquired psychiatric disorder diagnosed during the appellate period, major depressive disorder, is not such a chronic disability. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.           § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In May 1993, the Veteran asserted entitlement to service connection for an acquired psychiatric disorder on the basis that he was severely beaten during service and such beating had an effect on his nerves.  He also stated that he had served as a military policeman.

The first element required for service connection, the existence of a present disability, is met.  During VA treatment in April 2009, the Veteran reported feeling depressed due to financial problems and the death of his wife and reported that he had been recently unable to complete an employment application.  He was diagnosed with depression and nightmares.  Later in April 2009, during VA psychiatric hospitalization, the Veteran presented with no known past psychiatric history and reported that he had been prescribed psychiatric medication two weeks prior for depression.  The Veteran reported that his depression had worsened and that he had been refused employment due to a prior mistaken criminal record; and spoke of suicidal and homicidal ideation, "having nothing" in his family, job, and community areas.  He was diagnosed with single episode, major depressive disorder, severe, with suicidal and homicidal ideation. 

Historically, a report of a January 1991 VA examination indicates that the Veteran reported a history of being somewhat irritable and cross in 1960, due to the pressure of being in service and having domestic problems; however, he did not complain of or demonstrate psychiatric symptoms at the time of the January 1991 VA examination.

The Veteran denied depression during numerous instances of VA treatment, including, but not limited to, treatment dated in October 2001, April 2002, August 2002, November 2002, May 2003, April 2004, March 2005, December 2005, June 2006, January 2007, September 2007, April 2008, October 2008, September 2009, February 2010, June 2010, January 2011, August 2011, December 2011, May 2012, September 2012, and May 2013.

While there is no indication that the April 2009 major depressive disorder, severe, single episode, with suicidal and homicidal ideation, has persisted such the Veteran is currently afflicted with an acquired psychiatric disorder, as the VA examiner, in January 2015, opined that such had resolved and the Veteran denied current psychiatric symptoms; it remains that such was diagnosed during the current appellate period. 

The second element required for service connection, an in- service incurrence or aggravation of a disease or injury, is also met.  The Veteran's September 1958 service treatment records indicate that he was struck with brass knuckles and was treated for frontal headaches, and that he served as a military policeman. 

However, the third element required for service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is not met.  The Veteran underwent VA psychiatric examination in January 2015.  The examiner reported that the Veteran did not present with a psychiatric diagnosis.  The Veteran reported being beat up during service and hit on the head with brass knuckles.  He denied psychiatric treatment prior to and during service, and reported a one-time prior psychiatric hospitalization.  He denied current psychiatric symptoms and reported that he was not in need of mental health treatment.  The examiner noted that the Veteran's April 2009 diagnosed severe, single episode of major depressive disorder with suicidal and homicidal ideation, new onset, was associated by the treating physician with the Veteran's perceived inability to get a job due to a prior mistaken arrest and criminal charge.  The examiner opined that such had resolved, as the Veteran was completely free of any mood disturbance on examination and was no longer on any psychiatric medications. 

An addendum opinion to the January 2015 VA psychiatric examination report was submitted in December 2015.  The examiner opined that the Veteran's major depressive disorder, with which he was diagnosed in April 2009 and deemed resolved, was not related to service.  The examiner reasoned that the Veteran reported the onset of such two weeks prior to the April 2009 treatment, and his symptoms thus began in April 2009 and his service was ended in 1960, almost 50 years prior.  The examiner further reasoned that the Veteran's physician, at the time of his April 2009 psychiatric treatment, reported that the Veteran's major depressive disorder was not a recurrent episode, meaning a new episode. 

The December 2015 VA opinion was based on a review of the claims file, a history provided by the Veteran, with his lay statements, and a prior physical examination. Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no other competent opinion in the record to refute these findings or to otherwise suggest that the Veteran's April 2009 single episode, severe, major depressive disorder with suicidal and homicidal ideation, was incurred in or aggravated by service.

The Veteran's representative, in an April 2016 argument, asserted that the December 2015 VA opinion was inadequate as such did not consider the Veteran's competent account of the ongoing nature of his claimed acquired psychiatric disorder.  Careful review of the record indicates that the Veteran has made no such statements and an analysis of the Veteran's credibility as to any reported ongoing psychiatric symptoms is not required.  As noted above, on VA examination in January 1991, the Veteran reported a history of being somewhat irritable and cross in 1960, more than 30 years prior, and presented without psychiatric symptoms; and he denied depression on numerous instances of VA treatment dated during the current appellate period.  

The Veteran has not offered lay statements in support of his claim, beyond that of the May 1992 statement asserting that he was severely beaten during service and such beating had an effect on his nerves.  The Board finds that the question regarding the potential relationship between the Veteran's April 2009 diagnosed acquired psychiatric disorder and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).
 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


